Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Response to Arguments
Applicant’s arguments, see page 7, filed November 1, 2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-7, 10-20 has been withdrawn. 
Response to Amendment
The amendment submitted November 11, 2021 has been accepted and entered.  Claims 1, 7-9, 19 are amended.  Claim 18 is cancelled.  New claims 21-23 are added.  Thus, claims 1-17, 19-23 are examined.  
Allowable Subject Matter
Claims 1-17 and 19-23 are allowable over the prior art.
	Independent claim 1, is allowable based on applicant’s remarks dated November 1, 2021 regarding a system for detecting a material of interest, comprising; capture a second image via a second imaging component while radiation emitting has stopped, the second image substantially consisting of a first component due to only background illumination, as claimed in combination with the rest of the claim limitations, so as to enable an effective means to improve signal to noise ratio of fluorescence techniques in situations where background illumination is present. 
	Claim 8 was object to in the previous Office Action dated as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the 
	Independent claim 19 is allowable, a method for detecting a material of interest comprising: capturing, using a second imaging component, wherein the second imaging component is a separate imaging component from the first imaging component, a second image of the sample during the second time period while radiation emitting has stopped, the second image substantially consisting of the first component; creating a difference image corresponding to the difference between the first and second images, as claimed in combination with the rest of the claim limitations, so as to enable an effective means to improve signal to noise ratio of fluorescence techniques in situations where background illumination is present.
	Claims 2-7, 9-17, 20-23 are allowable based on their dependency. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hayashi et al (US 6,026,319 A) discloses a fluorescence detecting system comprises an excitation light projecting means 1 which intermittently projects excitation light L1 onto a part 10 to be observed ("the diagnostic part", of an organism, first and second fluorescence detecting means 3 and 4 which separate fluorescence L3 emitted from the diagnostic part 10 into desired wavelength ranges and extracts fluorescence components in the desired wavelength ranges, first and second base line component removing means 5 and 6, and a divider means 7 which carries out a division on the basis of the outputs of the first and second base line component removing means 5 and 6. The output of the divider means 7 is input into a display means 8 which displays a visible image.

    PNG
    media_image1.png
    394
    783
    media_image1.png
    Greyscale

	Beylin et al (US 2006/0004292 A1) discloses a method and apparatus for enhancing optical detection of target portions of an object in optical examinations of biological tissue, comprising an optical detector, (i.e. imager 6), for periodically detecting the light received from the biological tissue BT as a result of being exposed to the light from sources 2 and 3. Detector 6, (i.e. CCD matrix), is controlled by clock pulses from an oscillator 5 so as to produce: (a) a first detector output representing the light received from the biological tissue BT during the time periods when the biological tissue BT is exposed to both the excitation light from source 3 and the ambient light from source 2; and (b) a second detector output representing the light received from the biological tissue BT during the other time periods when the biological tissue BT is exposed only to the ambient light from source 2.

    PNG
    media_image2.png
    328
    752
    media_image2.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/FB/